Crownhart, J.
{dissenting). Glenn V. Pierce, a resident of Buffalo county, attended the University of Minnesota law college, and graduated there in June, 1914. This law school is of the same grade and character as the law college of the University of Wisconsin.
Upon his admission to the bar of Minnesota soon thereafter, Mr. Pierce opened a law office in Minneapolis and began the practice of his profession. He continued there until the summer of 1917, when he responded to the call of his country for men to join the colors for the great World War. He sought enlistment in the aviation branch and was advised to go to Chicago and enlist there as from the home of his parents in Buffalo county. Like many, of the youth of the land, he first consummated his engagement to, and married, a Minneapolis young lady; then to the service and over seas, leaving his bride with her parents in Minneapolis. He served his country until April 15, 1919, when he was *454honorably discharged and returned to his bride, only to find her sick and himself largely in debt and with no practice. Unsettled and ill at ease, he cast about for something to do. He went to Montana and back to Minneapolis, and finally found a job with a bank in his native town in Buffalo county, which he took as a makeshift until he could get something ahead and again settle down to practice. In the meantime he continued to do some law practice in finishing some work that he had on hand before he went to the war, and had the use of a law office in Minneapolis as- needed. He became a resident of Wisconsin and was elected treasurer of Buffalo county. Then in October, 1924, he made application to be admitted to the Wisconsin bar. He presented the statutory credentials and was duly admitted: Later he became a candidate for county judge of Buffalo county, and then his troubles began.
It was in some way, not shown by the record, brought to the attention of this court that there was some claim that Mr. Pierce was not properly qualified for admission to the bar of this state when he was admitted. This court felt moved to inquire into the matter, and in response to an invitation Mr. Pierce appeared before the Justices in chambers. The record is silent as to what there happened, but it is significant that the court took no further action. Mr. Pierce was elected county judge, and then six attorneys of the Buffalo county bar appeared by petition and asked that Mr. Pierce’s license to practice in this state be revoked. From then on the opinion of the court tells the tale pretty well, but I respectfully dissent from the conclusion.
There is no pretense that Mr. Pierce has not the educational qualifications to practice law; his general character is above reproach; he is a worthy citizen, having the confidence of his fellow citizens; he is now county judge of Buffalo county, serving as such. The action of this court may disqualify him as county judge, because a county judge must be an attorney of a court of record. Sec. 253.02, Stats.
*455My dissent is based on the following:
1. Mr. Pierce was regularly admitted, and there was nothing but a bare technical reason for going behind his credentials.
2. The reason, apparently, is not that justice demands that this young man, who, but for the call of his country to make the great sacrifice, would now undoubtedly be enjoying á good practice, be dismissed and disgraced, but to- trv title to the office of county judge.
3. The practice that Pierce has had meets the require-’ ments of the statute. Barr v. Cardell, 173 Iowa, 18, 31, 155 N. W. 312, 316; In re Duncan, 83 S. C. 186, 65 S. E. 210; People v. Alfani, 227 N. Y. 334, 337, 125 N. E. 671, 673; Eley v. Miller, 7 Ind. App. 529, 535, 536, 34 N. E. 836-838.
It is clear from the opinion of the court that Mr. Pierce was engaged in the practice of the law sufficiently to entitle him to practice. “Actually engaged” is defined by the Alabama court in In re Strawbridge, 39 Ala. 367, 383, where it is said:
“The words 'actually engaged/ in common parlance, mean 'really or truly engaged’ — engaged in fact, and, according to the same law of common use, are the opposite or antithesis of 'seemingly’ or ‘pretendedly’ or 'feignedly engaged.’ In the common acceptation of the words, the same man may be ‘actually engaged’ in two or more pursuits or occupations at the same time. We have numerous instances in our country where the same man is, at the same time, a merchant and a planter, a physician and a planter, a lawyer, or a judge, and a planter. In fact it is a common thing for men of good property to combine the business of planting with some other pursuit or occupation. Many men do not stop at two, but unite in themselves three or four, in all of which, according to common parlance, they are actually engaged.”
Many other cases are cited by counsel justifying the admission of Mr. Pierce to this bar. We are not required to strain at a legal technicality to do this wrong. The statute *456says that the certificate of the judge of any court of record before whom the applicant has practiced, under seal, shall be deemed sufficient proof of such practice. Mr. Pierce furnished this proof from an able and honorable district judge of Minnesota. Now petitioners haggle over the sufficiency of such practice in order to turn this veteran of the World War out of his office of county judge. I don’t think their petition has any merit.
How quickly we forget. When Mr. Pierce was called upon to leave his practice to fight our battles in a foreign-war, college students were granted their degrees before they had finished their courses, if they would leave their college and enlist, or even if they would leave to work on the farms to help the war; Justices of the courts were particularly urging the youth of the land to go to the front, promising them that they should suffer no- loss of station or occupation when they returned; legislatures were passing laws to free them from penalties of legal obligations during their absence. And now, those who stayed at home and profited by Mr. Pierce’s absence at the front petition this court that his sacrifice shall be used against him, and this court listens with patience and decides that the letter of the law, contrary, as it seems to me, to the reason and spirit of the law, must prevail.
I respectfully dissent.